 



EXHIBIT 10.5
US PLEDGE AGREEMENT
(Assignment of Pledged Securities)
made by
EXTERRAN HOLDINGS, INC.,
EXTERRAN, INC.
EXTERRAN ENERGY SOLUTIONS, L.P.
HANOVER COMPRESSION GENERAL HOLDINGS LLC,
HANOVER HL, LLC,
ENTERRA COMPRESSION INVESTMENT COMPANY,
UCI MLP LP LLC,
UCO GENERAL PARTNER, LP,
UCI GP LP LLC
and
UCO GP, LLC,
as Pledgors
to
WACHOVIA BANK, NATIONAL ASSOCIATION,
as US Administrative Agent
Effective as of August 20, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1
       
Definitions
       
 
       
Section 1.01 Terms Defined Above
    2  
Section 1.02 Certain Definitions
    2  
Section 1.03 Rules of Interpretation
    4  
 
       
ARTICLE 2
       
Security Interest
       
 
       
Section 2.01 Pledge
    4  
Section 2.02 Collateral
    4  
Section 2.03 No Subrogation
    5  
Section 2.04 Amendments, Etc. with respect to the Obligations
    5  
Section 2.05 Waivers
    6  
Section 2.06 Pledge Absolute and Unconditional
    6  
Section 2.07 Reinstatement
    8  
 
       
ARTICLE 3
       
Representations and Warranties
       
 
       
Section 3.01 Ownership of Collateral; Encumbrances
    9  
Section 3.02 No Required Consent
    9  
Section 3.03 Pledged Securities
    9  
Section 3.04 First Priority Security Interest
    9  
Section 3.05 Collateral
    9  
Section 3.06 Pledgor’s Location
    9  
Section 3.07 Benefit to the Pledgor
    10  
 
       
ARTICLE 4
       
Covenants and Agreements
       
 
       
Section 4.01 Covenants in Credit Agreement
    10  
Section 4.02 Maintenance of Perfected Security Interest; Further Documentation
    10  
Section 4.03 Changes in Locations, Name, Etc
    11  
Section 4.04 Pledged Securities
    11  
Section 4.05 Article 8 of the UCC
    12  
 
       
ARTICLE 5
       
Remedial Provisions
       
 
       
Section 5.01 UCC and Other Remedies
    12  
Section 5.02 Pledged Securities
    14  
Section 5.03 Private Sales of Pledged Securities
    15  
Section 5.04 Non-Judicial Enforcement
    16  

i 



--------------------------------------------------------------------------------



 



         
 
       
ARTICLE 6
       
The US Administrative Agent
       
 
       
Section 6.01 US Administrative Agent’s Appointment as Attorney-in-Fact, Etc
    16  
Section 6.02 Duty of US Administrative Agent
    18  
Section 6.03 Filing of Financing Statements
    18  
Section 6.04 Authority of US Administrative Agent
    18  
 
       
ARTICLE 7
       
Miscellaneous
       
 
       
Section 7.01 Waiver
    19  
Section 7.02 Notices
    19  
Section 7.03 Amendments in Writing
    19  
Section 7.04 Successors and Assigns
    19  
Section 7.05 Survival; Revival; Reinstatement
    19  
Section 7.06 Counterparts; Integration; Effectiveness; Conflicts
    20  
Section 7.07 Severability
    21  
Section 7.08 Governing Law; Submission to Jurisdiction
    21  
Section 7.09 Headings
    22  
Section 7.10 Acknowledgments
    22  
Section 7.11 Additional Pledgors and Pledgors
    23  
Section 7.12 Releases
    23  
Section 7.13 Acceptance
    24  

ANNEXES:

I    Form of Assumption Agreement   II     Form of Supplement

SCHEDULES:

1   Notice Addresses of Pledgors   2   Description of Pledged Securities   3  
Filings and Other Actions Required to Perfect Security Interests   4   Location
of Jurisdiction of Organization and Chief Executive Office

ii 



--------------------------------------------------------------------------------



 



US PLEDGE AGREEMENT
(Assignment of Pledged Securities)
     This US PLEDGE AGREEMENT, dated as of August 20, 2007, is made by EXTERRAN
HOLDINGS, INC., a Delaware corporation (the “US Borrower”), EXTERRAN, INC., a
Texas corporation, EXTERRAN ENERGY SOLUTIONS, L.P., a Delaware limited
partnership, HANOVER COMPRESSION GENERAL HOLDINGS LLC, a Delaware limited
liability company, HANOVER HL, LLC, a Delaware limited liability company,
ENTERRA COMPRESSION INVESTMENT COMPANY, a Delaware corporation, UCI MLP LP LLC,
a Delaware limited liability company, UCO GENERAL PARTNER, LP, a Delaware
limited partnership, UCI GP LP LLC, a Delaware limited liability company, UCO
GP, LLC, a Delaware limited liability company and each of the Subsidiaries that
become a party hereto from time to time after the date hereof (collectively, the
“Pledgors”), in favor of WACHOVIA BANK, NATIONAL ASSOCIATION, with offices at
301 South College Street, Charlotte, North Carolina 28288, as administrative
agent (in such capacity, together with its successors in such capacity, the “US
Administrative Agent”), for the banks and other financial institutions (the
“Lenders”) from time to time parties to the Senior Secured Credit Agreement
dated August 20, 2007 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the US Borrower, Exterran Canada,
Limited Partnership, a Nova Scotia limited partnership (the “Canadian Borrower”
and together with the US Borrower, the “Borrowers”), the Lenders, the
Administrative Agents and the other Agents party thereto.
R E C I T A L S
     A. The Borrowers have requested that the Lenders provide certain loans to
and extensions of credit on behalf of the Borrowers.
     B. The Lenders have agreed to make such loans and extensions of credit
subject to the terms and conditions of the Credit Agreement.
     C. It is a condition precedent and a continuing covenant to the obligation
of the Lenders to make their loans and extensions of credit to the Borrowers
under the Credit Agreement that the Pledgors shall have executed and delivered
this Agreement to the US Administrative Agent for the ratable benefit of the
Secured Creditors.
     D. NOW, THEREFORE, in consideration of the premises herein and to induce
the US Administrative Agent and the Lenders to enter into the Credit Agreement
and to induce the Lenders and Secured Creditors to make their respective
extensions of credit to the Borrowers thereunder and in connection therewith,
the parties hereto agree as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE 1
Definitions
     Section 1.01 Terms Defined Above. As used in this Agreement, the terms
defined above shall have the meanings respectively assigned to them.
     Section 1.02 Certain Definitions.
          (a) Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein have the meanings given to them in the Credit
Agreement, and all terms which are defined in the UCC are used herein as so
defined.
          (b) As used in this Agreement, the following terms shall have the
following meanings, unless the context otherwise requires:
     “Agreement” means this US Pledge Agreement, as the same may from time to
time be amended, supplemented or otherwise modified.
     “Borrower Obligations” means the collective reference to the payment and
performance when due of all indebtedness, liabilities, obligations and
undertakings of the Borrowers and all Restricted Subsidiaries (including,
without limitation, all Indebtedness) of every kind or description arising out
of or outstanding under, advanced or issued pursuant, or evidenced by, the
Secured Documents, including, without limitation, the unpaid principal of and
interest on the Aggregate Credit Exposure and all other obligations and
liabilities of the Borrowers and all Restricted Subsidiaries (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and LC Exposure and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrowers,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to the Secured Creditors, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
arising out of or outstanding under, advanced or issued pursuant, or evidenced
by, the Secured Documents, whether on account of principal, interest, premium,
reimbursement obligations, payments in respect of an early termination date,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all reasonable costs, fees and disbursements that are required to be paid by the
Borrowers pursuant to the terms of any Secured Document).
     “Issuers” means the collective reference to each issuer of Pledged
Securities.
     “Obligations” means with respect to any Pledgor, the collective reference
to (a) the Borrower Obligations and (b) the payment and performance when due of
all indebtedness, liabilities, obligations and undertakings of such Pledgor of
every kind or description, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, arising out of or
outstanding under, advanced or issued pursuant, or evidenced by, any Secured
Document to which such Pledgor is a

2



--------------------------------------------------------------------------------



 



party, in each case, whether on account of principal, interest, guarantee
obligations, reimbursement obligations, payments in respect of an early
termination date, fees, indemnities, costs, expenses or otherwise (including,
without limitation, all reasonable fees and disbursements that are required to
be paid pursuant to the terms of any Secured Document).
     “Pledged Securities” has the meaning assigned in Section 2.02(a).
     “Proceeds” means all “proceeds” as such term is defined in
Section 9.102(65) of the UCC and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.
     “Secured Creditors” means the collective reference to the Administrative
Agents, the Issuing Banks, the Lenders and the Lenders and Affiliates of Lenders
that are parties to Secured Hedging Agreements and Secured Treasury Management
Agreements.
     “Secured Documents” means the collective reference to the Credit Agreement,
the other Loan Documents, each Secured Hedging Agreement, each Secured Treasury
Management Agreement and any other document made, delivered or given in
connection with any of the foregoing.
     “Secured Hedging Agreement” means any Hedging Agreement between any
Borrower or its Restricted Subsidiary and any Lender or any Affiliate of any
Lender while such Person (or, in the case of an Affiliate of a Lender, the
Person affiliated therewith) is a Lender, including any Hedging Agreement
between such Persons in existence prior to the date hereof, but excluding any
Hedging Agreement now existing or hereafter arising in connection with the ABS
Facility. For the avoidance of doubt, a Hedging Agreement ceases to be a Secured
Hedging Agreement if the Person that is the counterparty to such Borrower or its
Restricted Subsidiary under a Hedging Agreement ceases to be a Lender under the
Credit Agreement (or, in the case of an Affiliate of a Lender, the Person
affiliated therewith ceases to be a Lender under the Credit Agreement).
     “Secured Treasury Management Agreement” means any Treasury Management
Agreement between any Borrower or its Restricted Subsidiary and any Lender or
any Affiliate of any Lender while such Person (or, in the case of an Affiliate
of a Lender, the Person affiliated therewith) is a Lender, including any
Treasury Management Agreement between such Persons in existence prior to the
date hereof, but excluding any Treasury Management Agreement now existing or
hereafter arising in connection with the ABS Facility. For the avoidance of
doubt, a Treasury Management Agreement ceases to be a Secured Treasury
Management Agreement if the Person that is the counterparty to such Borrower or
its Restricted Subsidiary under a Treasury Management Agreement ceases to be a
Lender under the Credit Agreement (or, in the case of an Affiliate of a Lender,
the Person affiliated therewith ceases to be a Lender under the Credit
Agreement).

3



--------------------------------------------------------------------------------



 



     “Securities Act” means the Securities Act of 1933, as amended.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the State of Texas; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Secured Creditors’ security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Texas, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection, the effect thereof or priority and for purposes of
definitions related to such provisions.
     Section 1.03 Rules of Interpretation. Section 1.04 of the Credit Agreement
is hereby incorporated herein by reference and shall apply to this Agreement,
mutatis mutandis.
ARTICLE 2
Security Interest
     Section 2.01 Pledge. Each Pledgor hereby pledges, assigns, transfers and
grants to the US Administrative Agent for the ratable benefit of the Secured
Creditors a security interest in and right of set-off against all of such
Pledgor’s rights, whether now owned or hereafter acquired, in and to the assets
referred to in Section 2.02 (the “Collateral”) to secure the prompt payment and
performance of the “Obligations” (as defined in Section 1.02) and the
performance by such Pledgor of this Agreement.
     Section 2.02 Collateral.
     (a) The Collateral consists of the “Pledged Securities” which means:
(i) the Equity Interests described or referred to in Schedule 2 (as the same may
be supplemented from time to time pursuant to a Supplement in substantially the
form of Annex II); and (ii) (A) the certificates or instruments, if any,
representing such Equity Interests, (B) all dividends (cash, Equity Interests or
otherwise), cash, instruments, rights to subscribe, purchase or sell and all
other rights and Property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such securities and
interests, (C) all replacements, additions to and substitutions for any of the
Property referred to in this definition, including, without limitation, claims
against third parties, (D) the proceeds, interest, profits and other income of
or on any of the Property referred to in this definition, (E) all security
entitlements in respect of any of the foregoing, if any and (F) all books and
records relating to any of the Property referred to in this definition.
     (b) It is expressly contemplated that additional Property may from time to
time be pledged, assigned, transferred or granted to the US Administrative Agent
as additional security for the Obligations, and the term “Collateral” as used
herein shall be deemed for all purposes hereof to include all such additional
Property, together with all other Property of the types described in clause
(a) above related thereto; provided, however, that in no event shall the term
“Collateral” or “Pledged Securities” include

4



--------------------------------------------------------------------------------



 



more than 65% of the issued and outstanding shares of Equity Interests of any
first tier Foreign Subsidiary nor any Equity Interests of any other Foreign
Subsidiary. All certificates or instruments representing or evidencing the
Pledged Securities shall be delivered to and held pursuant hereto by the US
Administrative Agent or a Person designated by the US Administrative Agent and
shall be in suitable form for transfer by delivery, or shall be accompanied by
duly executed instruments of transfer or assignment in blank, and accompanied by
any required transfer tax stamps to effect the pledge of the Pledged Securities
to the US Administrative Agent. Notwithstanding the preceding sentence, at the
US Administrative Agent’s discretion, all Pledged Securities must be delivered
or transferred in such manner as to permit the US Administrative Agent to be a
“protected purchaser” to the extent of its security interest as provided in
Section 8.303 of the UCC (if the US Administrative Agent otherwise qualifies as
a protected purchaser). During the continuance of an Event of Default, the US
Administrative Agent shall have the right, at any time in its discretion and
without notice, to transfer to or to register in the name of the US
Administrative Agent or any of its nominees any or all of the Pledged
Securities, subject only to the revocable rights specified in Section 5.03. In
addition, during the continuance of an Event of Default, the US Administrative
Agent shall have the right at any time to exchange certificates or instruments
representing or evidencing Pledged Securities for certificates or instruments of
smaller or larger denominations.
     Section 2.03 No Subrogation. Notwithstanding any payment made by any
Pledgor hereunder or any set-off or application of funds of any Pledgor by any
Secured Creditor, no Pledgor shall be entitled to exercise any right of
subrogation to any Secured Creditor against any Borrower or any other Pledgor or
any collateral security or pledge or guarantee or right of offset held by any
Secured Creditor for the payment of the Obligations, nor shall any Pledgor seek
or be entitled to exercise any right to seek any indemnity, exoneration,
participation, contribution or reimbursement from any Borrower or any other
Pledgor in respect of payments made by such Pledgor hereunder, until all amounts
owing to the Secured Creditors on account of the Obligations are irrevocably and
indefeasibly paid in full in cash, no Letter of Credit is outstanding (except
for Letters of Credit secured by cash collateral or one or more Support Letters
of Credit as permitted in Section 2.01(b)(iii) of the Credit Agreement) and all
of the Aggregate Commitments are terminated. If any amount shall be paid to any
Pledgor on account of such subrogation rights at any time when all of the
Obligations shall not have been irrevocably and indefeasibly paid in full in
cash, any Letter of Credit is outstanding (except for Letters of Credit secured
by cash collateral or one or more Support Letters of Credit as permitted in
Section 2.01(b)(iii) of the Credit Agreement) or any of the Aggregate
Commitments are in effect, such amount shall be held by such Pledgor in trust
for the Secured Creditors, and shall, forthwith upon receipt by such Pledgor, be
turned over to the US Administrative Agent in the exact form received by such
Pledgor (duly indorsed by such Pledgor to the US Administrative Agent, if
required), to be applied against the Obligations, whether matured or unmatured,
in accordance with Section 11.02(c) of the Credit Agreement.
     Section 2.04 Amendments, Etc. with respect to the Obligations. Each Pledgor
shall remain obligated hereunder, and such Pledgor’s obligations hereunder shall
not be released,

5



--------------------------------------------------------------------------------



 



discharged or otherwise affected, notwithstanding that, without any reservation
of rights against any Pledgor and without notice to, demand upon or further
assent by any Pledgor (which notice, demand and assent requirements are hereby
expressly waived by such Pledgor), (a) any demand for payment of any of the
Obligations made by any Secured Creditor may be rescinded by such Secured
Creditor or otherwise and any of the Obligations continued; (b) the Obligations,
the liability of any other Person upon or for any part thereof or any collateral
security or pledge or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by,
or any indulgence or forbearance in respect thereof granted by, any Secured
Creditor; (c) any Secured Document may be amended, modified, supplemented or
terminated, in whole or in part, as the Secured Creditors may deem advisable
from time to time; (d) any collateral security, pledge, guarantee or right of
offset at any time held by any Secured Creditor for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released; (e) any
additional guarantors, makers or endorsers of the Obligations may from time to
time be obligated on the Obligations or any additional security or collateral
for the payment and performance of the Obligations may from time to time secure
the Obligations; and (f) any other event shall occur which constitutes a defense
or release of sureties generally. No Secured Creditor shall have any obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for the Obligations or for the pledge contained in this ARTICLE II or
any Property subject thereto.
     Section 2.05 Waivers. Each Pledgor hereby waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by any Secured Creditor upon the pledge contained in this
ARTICLE II or acceptance of the pledge contained in this ARTICLE II; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the pledge contained in this ARTICLE II and no notice of creation of the
Obligations or any extension of credit already or hereafter contracted by or
extended to the Borrowers need be given to any Pledgor; and all dealings between
any Borrower and any of the Pledgors, on the one hand, and the Secured
Creditors, on the other hand, likewise shall be conclusively presumed to have
been had or consummated in reliance upon the pledge contained in this ARTICLE
II. To the extent permitted by applicable law, each Pledgor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any Borrower or any of the Pledgors with respect to the Obligations.
     Section 2.06 Pledge Absolute and Unconditional.
     (a) Except as provided in Section 7.12, each Pledgor understands and agrees
that the pledge contained in this ARTICLE II is, and shall be construed as, a
continuing, completed, absolute and unconditional pledge, and each Pledgor
hereby waives any defense of a surety or guarantor or pledgor or any other
obligor on any obligations arising in connection with or in respect of any of
the following and hereby agrees that its obligations hereunder shall not be
discharged or otherwise affected as a result of, any of the following to the
extent permitted by applicable law:

6



--------------------------------------------------------------------------------



 



     (i) the invalidity or unenforceability of any Secured Document, any of the
Obligations or any other collateral security therefor or pledge or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Secured Creditor;
     (ii) any defense, set-off or counterclaim (other than a defense of payment
or performance) which may at any time be available to or be asserted by any
Borrower or any other Person against any Secured Creditor;
     (iii) the insolvency, bankruptcy arrangement, reorganization, adjustment,
composition, liquidation, disability, dissolution or lack of power of any
Borrower or any other Pledgor or any other Person at any time liable for the
payment of all or part of the Obligations, including any discharge of, or bar or
stay against collecting, any Obligation (or any part of them or interest
therein) in or as a result of such proceeding;
     (iv) any sale, lease or transfer of any or all of the assets of any
Borrower or any other Pledgor, or any changes in the shareholders of any
Borrower or the Pledgor;
     (v) any change in the corporate existence (including its constitution,
laws, rules, regulations or power), structure or ownership of any Pledgor;
     (vi) the fact that any Collateral or Lien contemplated or intended to be
given, created or granted as security for the repayment of the Obligations shall
not be properly perfected or created, or shall prove to be unenforceable or
subordinate to any other Lien, it being recognized and agreed by each of the
Pledgors that it is not entering into this Agreement in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectibility
or value of any of the Collateral for the Obligations;
     (vii) the absence of any attempt to collect the Obligations or any part of
them from any Pledgor;
     (viii) (A) any Secured Creditor’s election, in any proceeding instituted
under chapter 11 of the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code; (B) any borrowing or grant of a Lien
by the Borrowers, as debtor-in-possession, or extension of credit, under
Section 364 of the Bankruptcy Code; (C) the disallowance, under Section 502 of
the Bankruptcy Code, of all or any portion of any Secured Creditor’s claim (or
claims) for repayment of the Obligations; (D) any use of cash collateral under
Section 363 of the Bankruptcy Code; (E) any agreement or stipulation as to the
provision of adequate protection in any bankruptcy proceeding; (F) the avoidance
of any Lien in favor of the Secured Creditors or any of them for any reason; or
(G) failure by

7



--------------------------------------------------------------------------------



 



any Secured Creditor to file or enforce a claim against any Borrower or any
Borrower’s estate in any bankruptcy or insolvency case or proceeding; or
     (ix) any other circumstance or act whatsoever, including any action or
omission of the type described in Section 2.04 (with or without notice to or
knowledge of the Borrowers or such Pledgor), which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrowers for
the Obligations, or of such Pledgor under the pledge contained in this ARTICLE
II, in bankruptcy or in any other instance.
     (b) When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Pledgor, any Secured Creditor may, but shall be
under no obligation to, join or make a similar demand on or otherwise pursue or
exhaust such rights and remedies as it may have against any Borrower, any other
Pledgor or any other Person or against any collateral security or pledge or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by any Secured Creditor to make any such demand, to pursue such
other rights or remedies or to collect any payments from any Borrower, any other
Pledgor or any other Person or to realize upon any such collateral security or
pledge or guarantee or to exercise any such right of offset, or any release of
any Borrower, any other Pledgor or any other Person or any such collateral
security, guarantee or pledge or right of offset, shall not relieve any Pledgor
of any obligation or liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of any Secured Creditor against any Pledgor. For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.
     Section 2.07 Reinstatement. The pledge contained in this ARTICLE II shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by any Secured Creditor upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
Pledgor, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, any Borrower or any Pledgor
or any substantial part of its Property, or otherwise, all as though such
payments had not been made.
ARTICLE 3
Representations and Warranties
     To induce the US Administrative Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrowers thereunder and to induce the Secured Creditors to
enter into Hedging Agreements and Treasury Management Agreements with the
Borrowers and their Restricted Subsidiaries (other than any ABS Subsidiary),
each Pledgor hereby represents and warrants to the US Administrative Agent and
each Lender for itself only that:

8



--------------------------------------------------------------------------------



 



     Section 3.01 Ownership of Collateral; Encumbrances. Except as otherwise
permitted by the Credit Agreement, the Pledgors are the record and beneficial
owners of the Collateral free and clear of any Lien except for the security
interest created by this Agreement, and the Pledgors have full right, power and
authority to pledge, assign and grant a security interest in the Collateral to
the US Administrative Agent.
     Section 3.02 No Required Consent. No authorization, consent, approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body (other than the filing of financing statements) is required for
(a) the due execution, delivery and performance by such Pledgor of this
Agreement, (b) the grant by such Pledgor of the security interest granted by
this Agreement or (c) the perfection of such security interest.
     Section 3.03 Pledged Securities. The Pledged Securities required to be
pledged hereunder and under the Credit Agreement by such Pledgor are listed on
Schedule 2. The shares and interests of Pledged Securities pledged by such
Pledgor hereunder constitute all the issued and outstanding shares and interests
of all classes of the Equity Interests of each Issuer owned by such Pledgor (or
in the case of any Issuer that is a Foreign Subsidiary, 65% of all the issued
and outstanding shares and interests of all classes of the Equity Interests of
such Issuer (except as otherwise noted on Schedule 2)). All the shares and
interests of the Pledged Securities have been duly and validly issued and are
fully paid and nonassessable, and such Pledgor is the record and beneficial
owner of, and has good title to, the Pledged Securities pledged by it hereunder,
free of any and all Liens or options in favor of, or claims of, any other
Person, except the security interest created by this Agreement or as permitted
under the Credit Agreement, and has the power to transfer the Pledged Securities
in which a Lien is granted by it hereunder, free and clear of any other Lien
except as permitted under the Credit Agreement.
     Section 3.04 First Priority Security Interest. The pledge of Pledged
Securities pursuant to this Agreement and the filing of appropriate financing
statements in the locations described on Schedule 3 create a valid and perfected
first priority security interest in the Collateral, enforceable against such
Pledgor and all third parties and securing payment of the Obligations; provided
that, in the case of a Foreign Subsidiary, the laws of the jurisdiction of
formation of such Foreign Subsidiary may require further action to perfect such
security interests and may affect the priority of such security interests.
     Section 3.05 Collateral. All statements to other factual information
provided by such Pledgor to the US Administrative Agent describing or with
respect to the Collateral is or (in the case of subsequently furnished
information) will be when provided correct and complete in all material
respects.
     Section 3.06 Pledgor’s Location. On the date hereof, the correct legal name
of such Pledgor, such Pledgor’s jurisdiction of organization and organizational
number, and the location(s) of such Pledgor’s chief executive office or sole
place of business are specified on Schedule 4.

9



--------------------------------------------------------------------------------



 



     Section 3.07 Benefit to the Pledgor. The Borrowers are members of an
affiliated group of companies that includes each Pledgor. Each Pledgor is a
Subsidiary of the US Borrower, and its guaranty and surety obligations pursuant
to this Agreement reasonably may be expected to benefit, directly or indirectly,
the Borrowers, and it has determined that this Agreement is necessary and
convenient to the conduct, promotion and attainment of the business of such
Pledgor and the Borrowers.
ARTICLE 4
Covenants and Agreements
     Each Pledgor covenants and agrees with the US Administrative Agent and the
Lenders for itself only that, from and after the date of this Agreement until
the Obligations under the Credit Agreement shall have been paid in full in cash,
no Letter of Credit shall be outstanding (except for Letters of Credit secured
by cash collateral or one or more Support Letters of Credit as permitted in
Section 2.01(b)(iii) of the Credit Agreement) and all of the Aggregate
Commitments shall have terminated:
     Section 4.01 Covenants in Credit Agreement. In the case of each Pledgor,
such Pledgor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Pledgor or any of its Restricted
Subsidiaries.
     Section 4.02 Maintenance of Perfected Security Interest; Further
Documentation. Except as set forth in the Credit Agreement, including, without
limitation, any merger, consolidation, liquidation, sale, assignment, transfer
or other disposition permitted by Section 10.08 or 10.14 of the Credit
Agreement, each Pledgor agrees that:
          (a) it shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 3.04 and shall defend such security interest against the claims and
demands of all Persons whomsoever;
          (b) it will furnish to the US Administrative Agent and the Lenders
from time to time statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral as the
US Administrative Agent may reasonably request, all in reasonable detail; and
          (c) at any time and from time to time, upon the written request of the
US Administrative Agent, and at the sole expense of such Pledgor, it will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the US Administrative
Agent may reasonably deem necessary for the purpose of obtaining or preserving
the full benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, the delivery of certificated securities and the
filing of any financing or continuation statements under the UCC (or other
similar domestic laws) in effect in any jurisdiction with respect to the
security interests created hereby.

10



--------------------------------------------------------------------------------



 



     Section 4.03 Changes in Locations, Name, Etc. Such Pledgor recognizes that
financing statements pertaining to the Collateral have been or may be filed
where such Pledgor is organized. Without limitation of Section 9.03 of the
Credit Agreement or any other covenant herein, such Pledgor will not cause or
permit any change in (a) its corporate name, (b) its identity or corporate
structure or in the jurisdiction in which it is incorporated or formed, (c) its
jurisdiction of organization or its organizational identification number in such
jurisdiction of organization or (d) its federal taxpayer identification number,
unless, in each case, such Pledgor shall have first (i) notified the US
Administrative Agent of such change prior to the effective date of such change,
and (ii) taken all action reasonably requested by the US Administrative Agent
for the purpose of maintaining the perfection and priority of the US
Administrative Agent’s security interests under this Agreement. In any notice
furnished pursuant to this Section 4.03, such Pledgor will expressly state in a
conspicuous manner that the notice is required by this Agreement and contains
facts that may require additional filings of financing statements or other
notices for the purposes of continuing perfection of the US Administrative
Agent’s security interest in the Collateral.
     Section 4.04 Pledged Securities. In the case of each Pledgor, such Pledgor
agrees that:
          (a) if such Pledgor shall become entitled to receive or shall receive
any Equity Interest certificate (including, without limitation, any certificate
representing an Equity Interest dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any certificate issued
in connection with any reorganization), option or rights in respect of the
Pledged Securities of any Issuer, whether in addition to, in substitution of, as
a conversion of, or in exchange for, any shares or interests of the Pledged
Securities, or otherwise in respect thereof, such Pledgor shall accept the same
as the agent of the Secured Creditors, hold the same in trust for the Secured
Creditors, segregated from other Property of such Pledgor, and deliver the same
forthwith to the US Administrative Agent in the exact form received, duly
indorsed by such Pledgor to the US Administrative Agent, if required, together
with an undated stock power covering such certificate duly executed in blank by
such Pledgor and with, if the US Administrative Agent so requests, signature
guaranteed, to be held by the US Administrative Agent, subject to the terms
hereof, as additional collateral security for the Obligations; provided that the
foregoing shall apply only to 65% of such shares, interests or rights in the
case of an Issuer that is a Foreign Subsidiary;
          (b) without the prior written consent of the US Administrative Agent,
such Pledgor will not, unless otherwise expressly permitted hereby or under the
other Loan Documents, (i) vote to enable, or take any other action to permit,
any Issuer to issue any Equity Interests of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any Equity Interests of any nature of any Issuer, (ii) sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Pledged Securities or Proceeds thereof, (iii) create, incur or permit to exist
any Lien or option in favor of, or any claim of any Person with respect to, any
of the Pledged Securities or Proceeds thereof, or any interest therein, except
for the security interests created by this Agreement or (iv) enter into any
agreement or undertaking restricting the right or ability of such Pledgor or the
US Administrative Agent to sell, assign or transfer any of the Pledged
Securities or Proceeds thereof;

11



--------------------------------------------------------------------------------



 



          (c) in the case of each Pledgor that is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the US Administrative Agent promptly
in writing of the occurrence of any of the events described in Section 4.04(a)
with respect to the Pledged Securities issued by it and (iii) the terms of
Section 5.02(a) and Section 5.03 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Section 5.02(d) or
Section 5.03 with respect to the Pledged Securities issued by it;
          (d) such Pledgor shall furnish to the US Administrative Agent such
stock powers and other instruments as may be reasonably required by the US
Administrative Agent to assure the transferability of the Pledged Securities
when and as often as may be reasonably requested by the US Administrative Agent;
and
          (e) the Pledged Securities (except for LP Units and Subordinated
Units) will at all times constitute not less than 100% of the Equity Interests
of the Issuer thereof owned by any Pledgor (or in the case of any Issuer that is
a Foreign Subsidiary, not less than 65% of the Equity Interests of such Issuer
(except as otherwise noted on Schedule 2)). Such Pledgor will not permit any
Issuer (other than EPLP) of any of the Pledged Securities to issue any new
shares or interests of any class of Equity Interests of such Issuer unless such
shares are pledged pursuant to this Agreement.
          (f) Notwithstanding any contrary provisions contained in this
Agreement, with respect to Issuers that are Foreign Subsidiaries, the Pledgors
are required to pledge 65% of the Equity Interests of such Issuers (except as
otherwise noted on Schedule 2) and to deliver the applicable certificates and
stock powers duly executed in blank for such Equity Interests to the US
Administrative Agent but shall not be required to take any additional actions to
perfect the security interest of the Secured Creditors in such Pledged
Securities.
     Section 4.05 Article 8 of the UCC. To the extent that any Pledgor has opted
into Article 8 of the UCC, such Pledgor may not opt out of Article 8 of the UCC
without the prior written consent of the US Administrative Agent.
ARTICLE 5
Remedial Provisions
     Section 5.01 UCC and Other Remedies.
          (a) Upon the occurrence and during the continuance of an Event of
Default, the US Administrative Agent, on behalf of the Secured Creditors, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement, the other Loan Documents and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a secured party under the UCC or any other applicable law or otherwise available
at law or equity. Without limiting the generality of the foregoing, the US
Administrative Agent, without demand of performance or other demand,
presentment, protest,

12



--------------------------------------------------------------------------------



 



advertisement or notice of any kind (except any notice required by applicable
law) to or upon any Pledgor or any other Person (all and each of which demands,
defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of any Secured Creditor or elsewhere upon such commercially
reasonable terms and conditions as it may deem advisable and at such
commercially reasonable prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. Any Secured Creditor
shall have the right upon any such public sale or sales, and, to the extent
permitted by applicable law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Pledgor, which right or equity is hereby waived and released.
Any such sale or transfer by the US Administrative Agent either to itself or to
any other Person shall, to the fullest extent permitted under applicable law, be
absolutely free from any claim of right by any Pledgor, including any equity or
right of redemption, stay or appraisal which any Pledgor has or may have under
any rule of law, regulation or statute now existing or hereafter adopted (and
such Pledgor hereby waives any rights it may have in respect thereof). Upon any
such sale or transfer, the US Administrative Agent shall have the right to
deliver, assign and transfer to the purchaser or transferee thereof the
Collateral so sold or transferred. The US Administrative Agent shall apply the
net proceeds of any action taken by it pursuant to this Section 5.01, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of the US Administrative
Agent and the Secured Creditors hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations, in accordance with the Credit Agreement, and only after such
application and after the payment by the US Administrative Agent of any other
amount required by any provision of law, including, without limitation,
Section 9.615 of the UCC, need the US Administrative Agent account for the
surplus, if any, to any Pledgor. To the extent permitted by applicable law, each
Pledgor waives all claims, damages and demands it may acquire against the US
Administrative Agent or any Secured Creditor arising out of the exercise by them
of any rights hereunder. If any notice of a proposed sale or other disposition
of Collateral shall be required by law, such notice shall be deemed reasonable
and proper if given at least ten (10) days before such sale or other
disposition.
          (b) In the event that the US Administrative Agent elects not to sell
the Collateral, the US Administrative Agent retains its rights to dispose of or
utilize the Collateral or any part or parts thereof in any manner authorized or
permitted by law or in equity, and to apply the proceeds of the same towards
payment of the Obligations. Each and every method of disposition of the
Collateral described in this Agreement shall constitute disposition in a
commercially reasonable manner.
          (c) The US Administrative Agent may appoint any Person as agent to
perform any act or acts necessary or incident to any sale or transfer of the
Collateral.

13



--------------------------------------------------------------------------------



 



     Section 5.02 Pledged Securities.
          (a) Unless an Event of Default shall have occurred and be continuing
and the US Administrative Agent shall have given notice to the relevant Pledgor
of the US Administrative Agent’s intent to exercise its corresponding rights
pursuant to Section 5.02, each Pledgor shall be permitted to receive all cash
dividends paid in respect of the Pledged Securities paid in the normal course of
business of the relevant Issuer, to the extent permitted in the Credit
Agreement, and to exercise all voting, consent and corporate rights with respect
to the Pledged Securities; provided, however, that no vote shall be cast,
consent given or right exercised or other action taken by such Pledgor that
would impair the Collateral or result in any violation of any provision of the
Credit Agreement, this Agreement or any other Loan Document or, without the
prior consent of the US Administrative Agent, enable or permit any Issuer of
Pledged Securities to issue any Equity Interests or to issue any other
securities convertible into or granting the right to purchase or exchange for
any Equity Interests of any Issuer of Pledged Securities other than as permitted
by the Loan Documents.
          (b) Upon the occurrence and during the continuance of an Event of
Default, upon notice by the US Administrative Agent of its intent to exercise
such rights to the relevant Pledgor or Pledgors, (i) the US Administrative Agent
shall have the right to receive any and all cash dividends, payments, Property
or other Proceeds paid in respect of the Pledged Securities and make application
thereof to the Obligations in accordance with the Credit Agreement, and (ii) any
or all of the Pledged Securities shall be registered in the name of the US
Administrative Agent or its nominee, and (iii) the US Administrative Agent or
its nominee may exercise (A) all voting, consent, corporate and other rights
pertaining to such Pledged Securities at any meeting of shareholders (or other
equivalent body) of the relevant Issuer or Issuers or otherwise and (B) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Pledged Securities as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Securities upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the organizational structure of any Issuer, or upon the exercise by any Pledgor
or the US Administrative Agent of any right, privilege or option pertaining to
such Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the US Administrative Agent may determine), all without liability
except to account for Property actually received by it, but the US
Administrative Agent shall have no duty to any Pledgor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.
          (c) In order to permit the US Administrative Agent to exercise the
voting and other consensual rights that it may be entitled to exercise pursuant
hereto and to receive all dividends and other distributions that it may be
entitled to receive hereunder, (i) each Pledgor shall promptly execute and
deliver (or cause to be executed and delivered) to the US Administrative Agent
all such proxies, dividend payment orders and other instruments as the US
Administrative Agent may from time to time reasonably request and (ii) without
limiting the effect of clause (i) above, such Pledgor hereby grants to the US
Administrative Agent an

14



--------------------------------------------------------------------------------



 



irrevocable proxy to vote all or any part of the Pledged Securities and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Securities would be entitled (including giving or withholding
written consents of shareholders calling special meetings of shareholders and
voting at such meetings), which proxy shall be effective, automatically and
without the necessity of any action (including any transfer of any Pledged
Securities on the record books of the Issuer thereof) by any other Person
(including the Issuer of such Pledged Securities or any officer or agent
thereof) upon the occurrence and during the continuance of an Event of Default
and which proxy shall only terminate upon the earlier of (x) the absence any
Event of Default and (y) the payment in full in cash of the Obligations under
the Credit Agreement.
          (d) Each Pledgor hereby authorizes and instructs each Issuer of any
Pledged Securities pledged by such Pledgor hereunder to (i) comply with any
instruction received by it from the US Administrative Agent in writing that
(A) states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Pledgor, and each Pledgor agrees that each Issuer
shall be fully protected in so complying and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the US Administrative Agent.
          (e) Upon the occurrence and during the continuance of an Event of
Default, if the Issuer of any Pledged Securities is the subject of bankruptcy,
insolvency, receivership, custodianship or other proceedings under the
supervision of any Governmental Authority, then all rights of each Pledgor in
respect thereof to exercise the voting and other consensual rights which such
Pledgor would otherwise be entitled to exercise with respect to the Pledged
Securities issued by such Issuer shall cease, and all such rights shall
thereupon become vested in the US Administrative Agent who shall thereupon have
the sole right to exercise such voting and other consensual rights, but the US
Administrative Agent shall have no duty to exercise any such voting or other
consensual rights and shall not be responsible for any failure to do so or delay
in so doing.
     Section 5.03 Private Sales of Pledged Securities.
          (a) Each Pledgor recognizes that the US Administrative Agent may be
unable to effect a public sale of any or all the Pledged Securities, by reason
of certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise or may determine that a public sale is
impracticable or not commercially reasonable and, accordingly, may resort to one
or more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Pledgor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The US
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Securities for the period of time necessary to permit the Issuer thereof
to register such securities

15



--------------------------------------------------------------------------------



 



for public sale under the Securities Act, or under applicable state securities
laws, even if such Issuer would agree to do so.
          (b) Each Pledgor agrees to use its best commercially reasonable
efforts to do or cause to be done all such other acts as may reasonably be
necessary to make such sale or sales of all or any portion of the Pledged
Securities pursuant to this Section 5.03 valid and binding and in compliance
with any and all other applicable Governmental Requirements; provided, however,
that such Pledgor shall not be required to register such securities for public
sale under the Securities Act. Each Pledgor further agrees that a breach of any
of the covenants contained in this Section 5.03 will cause irreparable injury to
the Secured Creditors, that the Secured Creditors have no adequate remedy at law
in respect of such breach and, as a consequence, that each and every covenant
contained in this Section 5.03 shall be specifically enforceable against such
Pledgor, and such Pledgor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred or is continuing under the Credit
Agreement.
     Section 5.04 Non-Judicial Enforcement. The US Administrative Agent may
enforce its rights hereunder without prior judicial process or judicial hearing,
and to the extent permitted by law, each Pledgor expressly waives any and all
legal rights which might otherwise require the US Administrative Agent to
enforce its rights by judicial process.
ARTICLE 6
The US Administrative Agent
     Section 6.01 US Administrative Agent’s Appointment as Attorney-in-Fact,
Etc.
          (a) Anything in this Section 6.01(a) to the contrary notwithstanding,
the US Administrative Agent agrees that it will not exercise any rights under
the power of attorney provided for in this Section 6.01(a) unless an Event of
Default shall have occurred and be continuing. Each Pledgor hereby irrevocably
constitutes and appoints the US Administrative Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Pledgor and in the name of such Pledgor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
reasonably appropriate action and to execute any and all documents and
instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Pledgor hereby gives the US Administrative Agent the power and
right, on behalf of such Pledgor, without notice to or assent by such Pledgor,
to do any or all of the following:
     (i) unless being disputed under Section 9.03(a) of the Credit Agreement,
pay or discharge Taxes and Liens levied or placed on or threatened against the
Collateral;

16



--------------------------------------------------------------------------------



 



     (ii) execute, in connection with any sale provided for in Section 5.01 or
Section 5.03, any endorsements, assignments or other instruments of conveyance
or transfer with respect to the Collateral; and
     (iii) (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the US Administrative Agent or as the US Administrative Agent shall
direct; (B) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (C) in the name of such Pledgor or
its own name, or otherwise, take possession of and indorse and collect any
check, draft, note, acceptance or other instrument for the payment of moneys due
with respect to any Collateral and commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (D) defend any suit, action or proceeding brought
against such Pledgor with respect to any Collateral; (E) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the US Administrative Agent may deem appropriate;
and (F) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the US Administrative Agent were the absolute owner thereof for all purposes,
and do, at the US Administrative Agent’s option and such Pledgor’s expense, at
any time, or from time to time, all acts and things which the US Administrative
Agent deems necessary to protect, preserve or realize upon the Collateral and
the US Administrative Agent’s and the Secured Creditors’ security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Pledgor might do.
          (b) If any Pledgor fails to perform or comply with any of its
agreements contained herein within the applicable grace periods, the US
Administrative Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.
          (c) The reasonable expenses of the US Administrative Agent incurred in
connection with actions undertaken as provided in this Section 6.01, together
with interest thereon at a rate per annum equal to the Post-Default Rate, but in
no event to exceed the Highest Lawful Rate, from the date of payment by the US
Administrative Agent to the date reimbursed by the relevant Pledgor, shall be
payable by such Pledgor to the US Administrative Agent on demand.
          (d) All powers, authorizations and agencies contained in this
Agreement are coupled with an interest and are irrevocable until this Agreement
is terminated and the security interests created hereby are released.

17



--------------------------------------------------------------------------------



 



     Section 6.02 Duty of US Administrative Agent. The US Administrative Agent’s
sole duty with respect to the custody, safekeeping and physical preservation of
the Collateral in its possession, under Section 9.207 of the UCC or otherwise,
shall be to deal with it in the same manner as the US Administrative Agent deals
with similar Property for its own account and shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which comparable secured parties accord comparable collateral. To the fullest
extent permitted under applicable law, neither the US Administrative Agent, any
Secured Creditor nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Pledgor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the US Administrative
Agent and the Secured Creditors hereunder are solely to protect the US
Administrative Agent’s and the Secured Creditors’ interests in the Collateral
and shall not impose any duty upon the US Administrative Agent or any Secured
Creditor to exercise any such powers. The US Administrative Agent and the
Secured Creditors shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Pledgor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct. To the fullest extent permitted by applicable
law, the US Administrative Agent shall be under no duty whatsoever to make or
give any presentment, notice of dishonor, protest, demand for performance,
notice of non-performance, notice of intent to accelerate, notice of
acceleration, or other notice or demand in connection with any Collateral or the
Obligations, or to take any steps necessary to preserve any rights against any
Pledgor or other Person or ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not it has or is deemed to have knowledge of such
matters. Each Pledgor, to the extent permitted by applicable law, waives any
right of marshaling in respect of any and all Collateral, and waives any right
to require the US Administrative Agent or any Secured Creditor to proceed
against any Pledgor or other Person, exhaust any Collateral or enforce any other
remedy which the US Administrative Agent or any Secured Creditor now has or may
hereafter have against each Pledgor, any Pledgor or other Person.
     Section 6.03 Filing of Financing Statements. Pursuant to the UCC and any
other applicable law, each Pledgor authorizes the US Administrative Agent to
file or record financing statements and other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the US Administrative Agent reasonably determines appropriate to perfect the
security interests of the US Administrative Agent under this Agreement. A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction.
     Section 6.04 Authority of US Administrative Agent. Each Pledgor
acknowledges that the rights and responsibilities of the US Administrative Agent
under this Agreement with respect to any action taken by the US Administrative
Agent or the exercise or non-exercise by the US

18



--------------------------------------------------------------------------------



 



Administrative Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the US Administrative Agent and the Secured
Creditors, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
US Administrative Agent and the Pledgors, the US Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Creditors with full
and valid authority so to act or refrain from acting, and no Pledgor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
ARTICLE 7
Miscellaneous
     Section 7.01 Waiver. No failure on the part of the US Administrative Agent
or any Secured Creditor to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power, privilege or remedy or any
abandonment or discontinuance of steps to enforce such right, power, privilege
or remedy under this Agreement or any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power,
privilege or remedy under this Agreement or any other Loan Document preclude or
be construed as a waiver of any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law or
equity.
     Section 7.02 Notices. All notices and other communications provided for
herein shall be given in the manner and subject to the terms of Section 13.02 of
the Credit Agreement; provided that any such notice, request or demand to or
upon any Pledgor shall be addressed to such Pledgor at its notice address set
forth on Schedule 1.
     Section 7.03 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 13.04 of the Credit Agreement.
     Section 7.04 Successors and Assigns. The provisions of this Agreement shall
be binding upon the Pledgors and their successors and permitted assigns and
shall inure to the benefit of the US Administrative Agent and the Secured
Creditors and their respective successors and permitted assigns; provided that
no Pledgor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the US Administrative
Agent and the Lenders unless otherwise permitted by the terms of the Credit
Agreement or this Agreement, and any such purported assignment, transfer or
delegation shall be null and void.
     Section 7.05 Survival; Revival; Reinstatement.
          (a) All covenants, agreements, representations and warranties made by
any Pledgor herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document to
which it is a party shall be considered to have been relied upon by the US
Administrative Agent, the other Agents, the

19



--------------------------------------------------------------------------------



 



Issuing Bank and the Lenders and shall survive the execution and delivery of
this Agreement and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the US Administrative Agent, the other Agents,
the Issuing Bank or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under the Credit Agreement is outstanding and unpaid or any Letter of Credit is
outstanding (except for Letters of Credit secured by cash collateral or one or
more Support Letters of Credit as permitted in Section 2.01(b)(iii) of the
Credit Agreement) and so long as the Aggregate Commitments have not expired or
terminated.
          (b) To the extent that any payments on the Obligations or proceeds of
any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the US Administrative Agent’s and the Secured Creditors’ Liens, security
interests, rights, powers and remedies under this Agreement and each other Loan
Document shall continue in full force and effect. In such event, each Loan
Document shall be automatically reinstated and the Pledgors shall take such
action as may be reasonably requested by the US Administrative Agent and the
Secured Creditors to effect such reinstatement.
     Section 7.06 Counterparts; Integration; Effectiveness; Conflicts.
          (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.
          (b) This Agreement and the other Loan Documents embody the entire
agreement and understanding between the parties and supersede all other
agreements and understandings between such parties relating to the subject
matter hereof and thereof. This Agreement and the Loan Documents represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements between the parties.
          (c) This Agreement shall become effective when it shall have been
executed by the US Administrative Agent and when the US Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto, the Lenders and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

20



--------------------------------------------------------------------------------



 



          (d) In the event of a conflict between the provisions hereof and the
provisions of the Credit Agreement, the provisions of the Credit Agreement shall
control.
     Section 7.07 Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
     Section 7.08 Governing Law; Submission to Jurisdiction.
          (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS.
          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS IN HOUSTON,
TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES
HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.
          (c) EACH PLEDGOR IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PLEDGOR
AT ITS ADDRESS SET FORTH ON SCHEDULE 1 HERETO OR AS UPDATED FROM TIME TO TIME,
SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.
          (d) NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE US ADMINISTRATIVE
AGENT OR ANY LENDER OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
THE PLEDGORS IN ANY OTHER JURISDICTION.

21



--------------------------------------------------------------------------------



 



          (e) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY SECURITY INSTRUMENT AND FOR ANY
COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OF THE US ADMINISTRATIVE AGENT OR COUNSEL FOR ANY
PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS,
AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
SECURITY INSTRUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION 7.08.
     Section 7.09 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 7.10 Acknowledgments. Each Pledgor hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
          (b) neither the US Administrative Agent nor any Secured Creditor has
any fiduciary relationship with or duty to any Pledgor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Pledgors, on the one hand, and the US Administrative
Agent and Secured Creditors, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor;
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Creditors or among the Pledgors and the Secured Creditors; and
          (d) Each of the parties hereto specifically agrees that it has a duty
to read this Agreement, the Security Instruments and the other Loan Documents
and agrees that it is charged with notice and knowledge of the terms of this
Agreement, the Security Instruments and the other Loan Documents; that it has in
fact read this Agreement, the Security Instruments and the other Loan Documents
and is fully informed and has full notice and knowledge of the terms, conditions
and effects thereof; that it has been represented by independent legal counsel
of its choice throughout the negotiations preceding its execution of this
Agreement and the Security Instruments; and has received the advice of its
attorney in entering into this Agreement and the Security Instruments; and that
it recognizes that certain of the terms of this Agreement and the

22



--------------------------------------------------------------------------------



 



Security Instruments result in one party assuming the liability inherent in some
aspects of the transaction and relieving the other party of its responsibility
for such liability. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT
CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS
AGREEMENT AND THE SECURITY INSTRUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE
OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”
     Section 7.11 Additional Pledgors and Pledgors. Each Subsidiary that is
required to become a party to this Agreement pursuant to Section 9.07(a) of the
Credit Agreement shall become a Pledgor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex I hereto and shall thereafter have the same rights, benefits and
obligations as a Pledgor party hereto on the date hereof. Each Pledgor that is
required to pledge the Equity Interests of its Subsidiaries pursuant to
Section 9.07(a) of the Credit Agreement shall execute and deliver a Supplement
in the form of Annex II hereto, if such Equity Interests were not previously
pledged.
     Section 7.12 Releases.
          (a) Full Release. The grant of a security interest hereunder and all
of rights, powers and remedies in connection herewith shall remain in full force
and effect until the US Administrative Agent has (i) retransferred and delivered
all Collateral in its possession to the Pledgors and (ii) executed a written
release or termination statement and reassigned to the Pledgors without recourse
or warranty any remaining Collateral and all rights conveyed hereby in
accordance with the next sentence. Pursuant to the satisfaction of the
conditions set forth in Section 9.07(d)(iv) of the Credit Agreement or upon the
complete payment of the Obligations under the Credit Agreement (except for
Letters of Credit secured by cash collateral or one or more Support Letters of
Credit as permitted in Section 2.01(b)(iii) of the Credit Agreement) and the
compliance by the Pledgors with all covenants and agreements hereof and the
termination of the Aggregate Commitments, the US Administrative Agent, at the
written request and expense of the Borrowers, will promptly release, reassign
and transfer pursuant to Section 9.07(d) of the Credit Agreement the Collateral
to the Pledgors and declare this Agreement to be of no further force or effect.
          (b) Partial Release. Notwithstanding anything contained herein to the
contrary, the Pledgors are authorized to release pursuant to Section 9.07(d) of
the Credit Agreement any Collateral that is Transferred in compliance with
Sections 10.08 and 10.14 of the Credit Agreement at which point the liens and
security interests shall terminate with respect to such Collateral and this
Agreement shall have no further force or effect with respect to such released
Collateral; provided that so long as the lien in favor of the US Administrative
Agent continues in the proceeds of such Transfer of such Collateral, or to the
extent such Collateral is Transferred to any Borrower or any Subsidiary
Guarantor, such lien continues in such Collateral.
          (c) Retention in Satisfaction. Except as may be expressly applicable
pursuant to Section 9.620 of the UCC, no action taken or omission to act by the
US Administrative Agent

23



--------------------------------------------------------------------------------



 



or the Secured Creditors hereunder, including, without limitation, any exercise
of voting or consensual rights or any other action taken or inaction, shall be
deemed to constitute a retention of the Collateral in satisfaction of the
Obligations or otherwise to be in full satisfaction of the Obligations, and the
Obligations shall remain in full force and effect, until the US Administrative
Agent and the Secured Creditors shall have applied payments (including, without
limitation, collections from Collateral) towards the Obligations in the full
amount then outstanding or until such subsequent time as is provided in
Section 7.12(a).
     Section 7.13 Acceptance. Each Pledgor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the US Administrative
Agent and the Secured Creditors being conclusively presumed by their request for
this Agreement and delivery of the same to the US Administrative Agent.
[Signatures Begin Next Page]

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Pledge
Agreement to be duly executed and delivered as of the date first above written.

          PLEDGORS:   EXTERRAN HOLDINGS, INC.
 
       
 
  By:   /s/ J. Michael Anderson
 
            Name: J. Michael Anderson     Title: Senior Vice President
 
            EXTERRAN, INC.
 
       
 
  By:   /s/ J. Michael Anderson
 
            Name: J. Michael Anderson     Title: Senior Vice President
 
            EXTERRAN ENERGY SOLUTIONS, L.P.
 
       
 
  By:   HANOVER COMPRESSION GENERAL HOLDINGS LLC,
 
      its general partner
 
       
 
  By:   /s/ Brian A. Matusek
 
            Name: Brian A. Matusek     Title: President and Manager
 
            HANOVER COMPRESSION GENERAL HOLDINGS LLC
 
       
 
  By:   /s/ Brian A. Matusek
 
            Name: Brian A. Matusek     Title: President and Manager

Signature Page — US Pledge Agreement

 



--------------------------------------------------------------------------------



 



              HANOVER HL, LLC
 
       
 
  By:   /s/ Charles R. Scott
 
            Name: Charles R. Scott     Title: President and Manager
 
            ENTERRA COMPRESSION INVESTMENT COMPANY
 
       
 
  By:   /s/ J. Michael Anderson
 
            Name: J. Michael Anderson     Title: Senior Vice President
 
            UCI MLP LP LLC
 
       
 
  By:   /s/ Pamela A. Jasinski
 
            Name: Pamela A. Jasinski     Title: Manager
 
            UCO GENERAL PARTNER, LP
 
            By: UCO GP, LLC,
 
      its general partner
 
       
 
  By:   /s/ J. Michael Anderson
 
            Name: J. Michael Anderson     Title: Senior Vice President
 
            UCI GP LP LLC
 
       
 
  By:   /s/ Pamela A. Jasinksi
 
            Name: Pamela A. Jasinski     Title: Manager

Signature Page — US Pledge Agreement

 



--------------------------------------------------------------------------------



 



              UCO GP, LLC
 
       
 
  By:   /s/ J. Michael Anderson
 
            Name: J. Michael Anderson     Title: Senior Vice President

Signature Page — US Pledge Agreement

 



--------------------------------------------------------------------------------



 



          US ADMINISTRATIVE AGENT:   WACHOVIA BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Todd Schanzlin
 
            Name: Todd Schanzlin     Title: Director

Signature Page — US Pledge Agreement

 



--------------------------------------------------------------------------------



 



Annex I
ASSUMPTION AGREEMENT
     This ASSUMPTION AGREEMENT, dated as of [ ], 200[ ], made by [ ], a [ ] (the
“Additional Pledgor”), in favor of Wachovia Bank, National Association, as
administrative agent (in such capacity, the “US Administrative Agent”) for the
banks and other financial institutions (the “Lenders”) from time to time parties
to the Credit Agreement (defined below) and, in the case of any Secured Hedging
Agreement or any Secured Treasury Management Agreement referred to in the Pledge
Agreement (defined below), any Lender Affiliate (as defined in the Credit
Agreement). All capitalized terms not defined herein shall have the meaning
ascribed to them in such Credit Agreement.
W I T N E S S E T H:
     WHEREAS, Exterran Holdings, Inc., a Delaware corporation (the “US
Borrower”) and Exterran Canada, Limited Partnership, a Nova Scotia limited
partnership (the “Canadian Borrower” and together with the US Borrower, the
“Borrowers”), the Administrative Agents, the Lenders and the other Agents party
thereto have entered into a Senior Secured Credit Agreement dated August 20,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
     WHEREAS, in connection with the Credit Agreement, certain Affiliates (other
than the Additional Pledgor) of the Borrowers have entered into the US Pledge
Agreement, dated as of August 20, 2007 (as amended, supplemented or otherwise
modified from time to time, the “US Pledge Agreement”) in favor of the US
Administrative Agent for the benefit of the Secured Creditors;
     WHEREAS, the Credit Agreement requires the Additional Pledgor to become a
party to the Pledge Agreement; and
     WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Pledge Agreement;
     NOW, THEREFORE, IT IS AGREED:
     1. Pledge Agreement. By executing and delivering this Assumption Agreement,
the Additional Pledgor, as provided in Section 7.11 of the Pledge Agreement,
hereby becomes a party to the Pledge Agreement as a Pledgor thereunder with the
same force and effect as if originally named therein as a Pledgor and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Pledgor thereunder and expressly grants to the
US Administrative Agent, for the ratable benefit of the Secured Creditors, a
security interest in all Collateral now owned or hereafter acquired by such
Additional Pledgor to secure all of such Additional Pledgor’s obligations and
liabilities thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in Schedules 1 through 4 to the Pledge
Agreement. The Additional Pledgor hereby represents and warrants that each of
the

Annex I - 1



--------------------------------------------------------------------------------



 



representations and warranties as they relate to such Pledgor or to the Loan
Documents to which such Pledgor is a party contained in Article 3 of the Pledge
Agreement is true and correct on and as the date hereof (after giving effect to
this Assumption Agreement) as if made on and as of such date, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of such date, such representations and
warranties shall continue to be true and correct as of such specified earlier
date.
     2. Governing Law. This Assumption Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas.
     IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to
be duly executed and delivered as of the date first above written.

              [ADDITIONAL PLEDGOR]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

Annex I - 2



--------------------------------------------------------------------------------



 



Annex 1-A
ADDITIONAL PLEDGOR INFORMATION

Annex I - 3



--------------------------------------------------------------------------------



 



Annex II
SUPPLEMENT
     This SUPPLEMENT, dated as of [ ], 200[ ], made by [ ], a [ ] (the
“Additional Pledgor”), in favor of Wachovia Bank, National Association as
administrative agent (in such capacity, the “US Administrative Agent”) for the
banks and other financial institutions (the “Lenders”) from time to time parties
to the Credit Agreement (defined below) and, in the case of any Secured Hedging
Agreement or any Secured Treasury Management Agreement referred to in the Pledge
Agreement (defined below), any Lender Affiliate (as defined in the Credit
Agreement). All capitalized terms not defined herein shall have the meaning
ascribed to them in such Credit Agreement.
W I T N E S S E T H:
     WHEREAS, Exterran Holdings, Inc., a Delaware corporation (the “US
Borrower”) and Universal Compression Canada, Limited Partnership, a Nova Scotia
limited partnership (the “Canadian Borrower” and together with the US Borrower,
the “Borrowers”), the Administrative Agents, the Lenders and the other Agents
party thereto have entered into a Senior Secured Credit Agreement dated
August 20, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);
     WHEREAS, in connection with the Credit Agreement, certain Affiliates (other
than the Additional Pledgor) of the Borrowers (each a “Pledgor”) have entered
into the US Pledge Agreement, dated as of August 20, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Pledge Agreement”) in
favor of the US Administrative Agent for the benefit of the Secured Creditors;
     WHEREAS, the Credit Agreement requires the Additional Pledgor to become a
party to the Pledge Agreement; and
     WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplement in order to become a party to the Pledge Agreement;
     NOW, THEREFORE, IT IS AGREED:
     1. Pledge Agreement. By executing and delivering this Supplement, the
Additional Pledgor, as provided in Section 7.11 of the Pledge Agreement, hereby
pledges and grants a security interest in (a) the Equity Interests described or
referred to in Schedule 2-S and (b) (i) the certificates or instruments, if any,
representing such Equity Interests, (ii) all dividends (cash, Equity Interests
or otherwise), cash, instruments, rights to subscribe, purchase or sell and all
other rights and Property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such securities and
interests (iii) all replacements, additions to and substitutions for any of the
Property referred to in this definition, including, without limitation, claims
against third parties, (iv) the proceeds, interest, profits and other income of
or on any of the Property referred to in this definition, (v) all security
entitlements in

Annex II - 1



--------------------------------------------------------------------------------



 



respect of any of the foregoing, if any, (vi) all books and records relating to
any of the Property referred to in this definition and (vii) all proceeds of any
of the foregoing (collectively, the “Collateral”). Upon execution of this
Supplement, such securities will constitute “Pledged Securities” for purposes of
the Pledge Agreement with the same force and effect as if originally listed on
Schedule 2 thereto. The information set forth in Schedule 2-S hereto is hereby
added to the information set forth in Schedule 2 to the Pledge Agreement. The
Additional Pledgor hereby represents and warrants that each of the
representations and warranties as they relate to such Pledgor or to the Loan
Documents to which such Pledgor is a party contained in Article 3 of the Pledge
Agreement is true and correct on and as the date hereof (after giving effect to
this Supplement) as if made on and as of such date, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, on and as of such date, such representations and warranties shall
continue to be true and correct as of such specified earlier date.
     2. Governing Law. This Supplement shall be governed by, and construed in
accordance with, the laws of the State of Texas.
     IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed and delivered as of the date first above written.

              [ADDITIONAL PLEDGOR]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

Annex II - 2



--------------------------------------------------------------------------------



 



Schedule 1
NOTICE ADDRESSES OF PLEDGORS
Exterran Holdings, Inc.
4444 Brittmoore Road
Houston, Texas 77041
Attention: Chief Financial Officer
Telecopier No.: 713-466-6720
Exterran, Inc.
4444 Brittmoore Road
Houston, Texas 77041
Attention: Chief Financial Officer
Telecopier No.: 713-466-6720
Exterran Energy Solutions, L.P.
4444 Brittmoore Road
Houston, Texas 77041
Attention: Chief Financial Officer
Telecopier No.: 713-466-6720
Hanover Compression General Holdings LLC
4444 Brittmoore Road
Houston, Texas 77041
Attention: Chief Financial Officer
Telecopier No.: 713-466-6720
Hanover HL, LLC
103 Foulk Road, Suite 200
Wilmington, Delaware 19803
Attention: Chief Financial Officer
Telecopier No.: 713-466-6720
Enterra Compression Investment Company
4444 Brittmoore Road
Houston, Texas 77041
Attention: Chief Financial Officer
Telecopier No.: 713-466-6720
UCI MLP LP LLC
103 Foulk Road, Suite 205R
Wilmington, Delaware 19803
Attention: Chief Financial Officer
Telecopier No.: 713-466-6720

Schedule 1 - 1



--------------------------------------------------------------------------------



 



UCO General Partner, LP
4444 Brittmoore Road
Houston, Texas 77041
Attention: Chief Financial Officer
Telecopier No.: 713-466-6720
UCI GP LP LLC
103 Foulk Road, Suite 205R
Wilmington, Delaware 19803
Attention: Chief Financial Officer
Telecopier No.: 713-466-6720
UCO GP, LLC
4444 Brittmoore Road
Houston, Texas 77041
Attention: Chief Financial Officer
Telecopier No.: 713-466-6720

Schedule 1 - 2



--------------------------------------------------------------------------------



 



Schedule 2
DESCRIPTION OF PLEDGED SECURITIES

                                      Stock   No. of   Percentages of        
Certificate   Shares   Issued Stock Owner   Issuer   No.   Pledged   Pledged
Exterran Holdings, Inc.
  Exterran, Inc.     1       4910       100 %
Exterran, Inc.
  EI Leasing LLC     1       1       100 %
Exterran, Inc.
  UCI MLP LP LLC     1       1       100 %
Exterran, Inc.
  UCI GP LP LLC     1       1       100 %
Exterran, Inc.
  UCO, GP, LLC     1       1       100 %
Exterran Energy Solutions, L.P.
  Hanover Venezuela, C.A     N/A       N/A       65 %
Exterran Energy Solutions, L.P.
  Hanover Compressor Holding Company NL B.V.     N/A       N/A       65 %
Exterran Energy Solutions, L.P.
  Hanover Argentina S.A.     N/A       N/A       65 %
Enterra Compression Investment Company
  Universal Compression International Holdings, S.L.U.     N/A       N/A      
65 %
Hanover HL, LLC
  Exterran Energy Solutions, L.P.     N/A       N/A       99 %
Hanover Compression General Holdings LLC
  Exterran Energy Solutions, L.P.     N/A       N/A       1 %
UCI MLP LP LLC
  Exterran Partners, L.P.     1       6,325,000     100% of LP Units owned by
UCI MLP LP LLC
UCO General Partner, LP
  Exterran Partners, L.P.     N/A       N/A     100% of Subordinated Units owned
by UCO General Partner, LP

Schedule 2 - 1



--------------------------------------------------------------------------------



 



                                      Stock   No. of   Percentages of        
Certificate   Shares   Issued Stock Owner   Issuer   No.   Pledged   Pledged
UCI GP LP LLC
  UCO General Partner, LP     1     99.999% limited partnership interest    
99.99 %
UCO GP, LLC
  UCO General Partner, LP     1     .001% general partnership interest     .001
%

Schedule 2 - 2



--------------------------------------------------------------------------------



 



Schedule 3
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

1.   Filing of UCC-1 Financing Statements with respect to the Collateral with
the Secretary of State of the State of Delaware and the State of Texas.   2.  
Delivery to the US Administrative Agent of all Pledged Securities consisting of
certificated securities, in each case properly endorsed for transfer or in
blank.

Schedule 3 - 1



--------------------------------------------------------------------------------



 



Schedule 4
LOCATION OF JURISDICTION OF ORGANIZATION
AND CHIEF EXECUTIVE OFFICE
Legal name of Pledgor: Exterran Holdings, Inc.
Address: 4444 Brittmoore Road, Houston, Texas 77041
Jurisdiction of organization: Delaware
Organizational number: 4295474
Location of chief executive office or sole place of business: see address above
Legal name of Pledgor: Exterran, Inc.
Address: 4444 Brittmoore Road, Houston, Texas 77041
Jurisdiction of organization: Texas
Organizational number: 0012182200
Location of chief executive office or sole place of business: see address above
Legal name of Pledgor: Exterran Energy Solutions, L.P.
Address: 4444 Brittmoore Road, Houston, Texas 77041
Jurisdiction of organization: Delaware
Organizational number: 3326660
Location of chief executive office or sole place of business: see address above
Legal name of Pledgor: Hanover Compression General Holdings LLC
Address: 4444 Brittmoore Road, Houston, Texas 77041
Jurisdiction of organization: Delaware
Organizational number: 3326648
Location of chief executive office or sole place of business: see address above
Legal name of Pledgor: Hanover HL, LLC
Address: 103 Foulk Road, Suite 200, Wilmington, Delaware 19803
Jurisdiction of organization: Delaware
Organizational number: 3608657
Location of chief executive office or sole place of business: see address above
Legal name of Pledgor: Enterra Compression Investment Company
Address: 4444 Brittmoore Road, Houston, Texas 77041
Jurisdiction of organization: Delaware
Organizational number: 2570044
Location of chief executive office or sole place of business: see address above
Legal name of Pledgor: UCI MLP LP LLC
Address: 103 Foulk Road, Suite 205R, Wilmington, Delaware 19803
Jurisdiction of organization: Delaware
Organizational number: 4229737
Location of chief executive office or sole place of business: see address above

Schedule 4 - 1



--------------------------------------------------------------------------------



 



Legal name of Pledgor: UCO General Partner, LP
Address: 4444 Brittmoore Road, Houston, TX 77041
Jurisdiction of organization: Delaware
Organizational number: 4174851
Location of chief executive office or sole place of business: see address above
Legal name of Pledgor: UCI GP LP LLC
Address: 103 Foulk Road, Suite 205R, Wilmington, Delaware 19803
Jurisdiction of organization: Delaware
Organizational number: 4229732
Location of chief executive office or sole place of business: see address above
Legal name of Pledgor: UCO GP, LLC
Address: 4444 Brittmoore Road, Houston, TX 77041
Jurisdiction of organization: Delaware
Organizational number: 4174849
Location of chief executive office or sole place of business: see address above

Schedule 4 - 2